Citation Nr: 1206254	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  99-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a skin disability characterized as tinea pedis, tinea cruris and onychomycosis.

(The issue of entitlement to an initial increased evaluation for posttraumatic stress disorder is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  He received a Combat Action Ribbon and served in Vietnam from February 1970 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2005, a videoconference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.  

In an August 2008 decision, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a memorandum decision, vacated the Board's decision, and remanded the matter to the Board for further proceedings consistent with its decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Court determined that previous examinations were inadequate for evaluating this disability as the examiner disregarded the appellant's lay reports in attempting to formulate his etiological opinion.  Thus, the Veteran should be scheduled for another VA skin examination.  


Relevant to this claim, the Veteran contends that he is entitled to service connection for a skin disability because it was manifested while on active duty.  He states that he was treated for this condition several times while he was in the military.  The Board notes that the service treatment records confirm the following treatment:  in October 1969 the Veteran was treated for a small blister on the dorsal right foot; hospital records dated from October 1970 to February 1971 note verruccus lesions on the penile frenulum; an August 1971 record notes small scales on both feet about the toes; a September 1971 note states that a skin biopsy revealed intradermal pustule of the skin; and a November 1971 hospitalization report notes that a biopsy of hyperkeratotic buccal mucosal lesions revealed focal keratoses, while skin biopsy revealed hyperkeratosis with intradermal pustule formation.  (The Board notes that the Veteran is already service connected for buccal intradermal pustules of right inner cheek.)

The post-service medical evidence reveals that at an April 1993 VA examination the Veteran was diagnosed with a history of tinea cruris in the summertime.  A June 1999 VA skin examination report notes a diagnosis of epidermal phytosis, bilateral feet and toenails, as well as tinea cruris in the right groin with pigmentation from previous infections.  An August 2001 VA exam report notes a diagnosis of epidermophytosis of the bilateral feet and toenails, with no groin rash at present.  

The report of an April 2006 VA examination notes a diagnosis of tinea pedis, both feet, tinea cruris, no active lesions today, and onychomycosis of four toes.  Buccal intradermal pustules in the right inner cheek were noted to have been present in service, without impairment.  

At a June 2005 hearing, the Veteran testified that he self-treated the condition in service and he did not receive treatment in service for his rash because "They just kept telling me that it was jock itch."  He stated that his skin condition had "been here forever" and that it "comes back every summer."  


Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in West Haven, Connecticut, dating since June 2011.

2.  Schedule the Veteran for a VA skin examination by a dermatologist to determine the nature of his claimed skin disabilities (other than buccal intradermal pustules of right inner cheek) to include tinea pedis, tinea cruris and onychomycosis, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current skin disability (other than buccal intradermal pustules of right inner cheek) arose during service or is otherwise related to service.  

The examiner is asked to accept the Veteran's report of experiencing a rash believed to be "jungle rot" during service.  The examiner should also consider the Veteran's report of periodic skin problems since service when rendering an opinion.    

A rationale for all opinions expressed should be provided.  If the examiner decides that an opinion cannot be reached without resort to speculation, a clear explanation as to why an opinion cannot be reached should be provided.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


